   Case: 1:20-cv-01542 Document #: 55 Filed: 10/12/20 Page 1 of 3 PageID #:2879




                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

  CAMELBAK PRODUCTS, LLC,

           Plaintiff,                                             Civil Action No.: 1:20-cv-01542

   v.                                                             Judge Ronald A. Guzman

   THE PARTNERSHIPS AND UNINCORPORATED                            Magistrate Judge Sheila M. Finnegan
   ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

           Defendants.



                                   NOTICE OF DISMISSAL

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

                  NO.                             DEFENDANT
                  178                               work4best
                  274                                Sumerlly
                  272                                 kebyy
                  275                                 tesyyke
                  113                               benefguar9
                  204                            focal men fashion
                  127                               enyingsales
                  177                                vstar1986
                  106                          2011always-for-you
   Case: 1:20-cv-01542 Document #: 55 Filed: 10/12/20 Page 2 of 3 PageID #:2880




DATED: October 10, 2020                     Respectfully submitted,

                                            /s/ Keith A. Vogt
                                            Keith A. Vogt (Bar No. 6207971)
                                            Keith Vogt, Ltd.
                                            111 West Jackson Boulevard, Suite 1700
                                            Chicago, Illinois 60604
                                            Telephone: 312-675-6079
                                            E-mail: keith@vogtip.com

                                            ATTORNEY FOR PLAINTIFF
    Case: 1:20-cv-01542 Document #: 55 Filed: 10/12/20 Page 3 of 3 PageID #:2881




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on October 10, 2020 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt
